[exhibit1023001.jpg]
Exhibit 10.2.3 Employers Mutual Casualty Company Executive Annual Bonus Plan
PLAN OVERVIEW The Employers Mutual Casualty Company Executive Annual Bonus Plan
(the “Annual Plan”) is designed to reward superior calendar-year performance for
the senior executive officers of Employers Mutual Casualty Company (“the
Company”). The Annual Plan helps EMC attract and retain high caliber senior
executives. The Annual Plan provides compensatory motivation to achieve
specified targets to incent senior executive officers to continually strive for
optimal results. The following organization goals are the foundation for the
Annual Plan: • Underwriting profitability • Strengthening and protecting surplus
• Premium growth GENERAL PLAN STRUCTURE Terms in bold are defined in the
“Definitions and Sources” section. The three components that contribute to the
Annual Plan calculation are: • Trade Combined Ratio • Surplus growth • Written
premium growth The Trade Combined Ratio (“TCR”) is a calculation that assesses
the Company's ability to generate an underwriting profit and serves as the
heaviest weight for the overall Annual Plan calculation. The Surplus component
rewards our ability to improve the strength of our policyholder's surplus. The
Written Premium component gauges our ability to increase overall written premium
volume. The impact from changes in Surplus and changes in Written Premium are
subject to minimum and maximum contributions. For each of these components, a
base percentage for meeting the pre-determined corporate goal is adjusted, up or
down, to account for exceeding or missing the goal target. The result for each
of the three components is added together to calculate the Unmodified Plan
Percentage. The Unmodified Plan Percentage is then adjusted, for each Eligible
Officer, using the Role Adjustment Factor (accounts for the officer level or
committee membership), Service Adjustment Factor (prorates the bonus percentage
for any officers not eligible the entire year) and Retirement Notice Adjustment
Factor (adjusts the bonus for retirees based on whether adequate retirement
notice was provided). The resulting percentage is the Individual Plan
Percentage, which is then applied to the officer's Salary to calculate the
Annual Plan Payout. Any payment is subject to all applicable taxes, withholdings
and deductions. To assist participants in calculating individual bonuses, tables
will be provided each year to Annual Plan participants to show the bonus
percentages applicable for each component result in 1/10th point increments. For
each of the three components of the Annual Plan (Trade Combined Ratio, Surplus
and Written Premium), the base bonus percentage, corporate goal and performance
factor will be set by the Executive Management Committee (upon approval by the
Senior Executive Compensation Committee) at the beginning of the plan year.



--------------------------------------------------------------------------------



 
[exhibit1023002.jpg]
TIMING OF PLAN PAYMENT Any incentive compensation from the Annual Plan will be
paid following the approval by the Senior Executive Compensation Committee on
March 10 of the year following the Plan Year. SEPARATION OF EMPLOYMENT Any
Eligible Officer who separates from the Company for any reason other than
retirement, death or Disability will not receive payment from the Annual Plan.
SPECIAL CONSIDERATIONS All provisions in the Annual Plan are approved by the
Senior Executive Compensation Committee on an annual basis. Any exceptions to
the plan calculations or eligibility must be submitted to the Committee for
consideration and the decision of the Committee is final. The following
worksheet outlines the overall calculation for the plan.



--------------------------------------------------------------------------------



 
[exhibit1023003.jpg]
Executive Annual Bonus Plan Trade Combined Ratio: + [( - ) * ] = TCR Base Bonus
% TCR Goal TCR Result TCR Performance Factor TCR Contribution + Surplus Growth:
+ [( - ) * ] = Surplus Base Bonus % Surplus Result Surplus Goal Surplus
Performance Factor Surplus Contribution MIN -15/MAX +30 + Written Premium
Growth: + [( - ) * ] = WP Base Bonus % WP Result WP Goal WP Performance Factor
WP Contribution MIN -15/MAX +15 = Unmodified Plan Percentage rounded to 1/10th
MAX 125% * Role Adjustment Factor: officer's position within the Company as of
December 31 of the Plan Year. Role Adjustment Factor Role or title Adjustment
Factor President 1.3 Executive Management Committee Members 1.2 Policy Committee
Members or Sr. VP 1.1 All other Vice Presidents 1.0 * Service Adjustment Factor:
# of days during the plan year participating/365. Usually 1.0 except for new or
retiring officers, or upon the occurrence of death or Disability. Retirement
Notice Adjustment Factor: Will be 1.0 for current Eligible Officers, and in the
case of death, Disability or retiring officers who provide Adequate Retirement
Notice. Any retiring officers not providing adequate notice will use a factor of
.50. Service Adjustment Factor * Retirement Notice Adjustment Factor =
Individual Plan Percentage rounded to 1/10th * Salary: Officer's annual salary
as shown in Workday as of December 15th of the Plan Year. $ Salary = $ Annual
Plan Payout



--------------------------------------------------------------------------------



 
[exhibit1023004.jpg]
Executive Annual Bonus Plan - SAMPLE Trade Combined Ratio: 35% + [( 99% - 97% )
* 7 ] = 49% TCR Base Bonus % TCR Goal TCR Result TCR Performance Factor TCR
Contribution + Surplus Growth: 7.5% + [( 10.5% - 7.5% ) * _2_ _] = 13.5% Surplus
Base Bonus % Surplus Result Surplus Goal Surplus Performance Factor Surplus
Contribution MIN -15/MAX +30 + Written Premium Growth: 7.5% + [( 3% - 3% ) * 2 ]
= 7.5% WP Base Bonus % WP Result WP Goal WP Performance Factor WP Contribution
MIN -15/MAX +15 = 70% Unmodified Plan Percentage rounded to 1/10th MAX 125% *
Role Adjustment Factor: officer's position within the Company as of December 31
of the Plan Year. 1.1 Role Adjustment Factor Role or title Adjustment Factor
President 1.3 Executive Management Committee Members 1.2 Policy Committee
Members or Sr. VP 1.1 All other Vice Presidents 1.0 * Service Adjustment Factor:
# of days during the plan year participating/365. Usually 1.0 except for new or
retiring officers, or upon the occurrence of death or Disability. 1.0 Service
Adjustment Factor * Retirement Notice Adjustment Factor: Will be 1.0 for current
Eligible Officers, and in the case of death, Disability or retiring officers who
provide Adequate Retirement Notice. Any retiring officers not providing adequate
notice will use a factor of .50. 1.0 Retirement Notice Adjustment Factor = 77%
Individual Plan Percentage rounded to 1/10th * Salary: Officer's annual salary
as shown in Workday as of December 15th of the Plan Year. $150,000 Salary =
Assume the following information is available. Executive Management sets the
following base bonus percentages, goals and performance factors at the beginning
of the year: TCR Base = 35%, Goal =99, Performance Factor = 7 Surplus Base =
7.5%, Goal =7.5, Performance Factor = 2 Written Premium Base = 7.5%, Goal =3,
Performance Factor = 2 Eligible Vice President that is a Policy Committee
Member, not retiring and eligible the entire plan year. $115,000 Annual Plan
Payout



--------------------------------------------------------------------------------



 
[exhibit1023005.jpg]
PLAN DEFINITIONS AND SOURCES Adequate Retirement Notice: Written notification of
an officer's intent to retire is received by his/her supervisor and human
resources or a member of the Executive Management Committee no less than: Role
or title Notice Required President one year prior to retirement date Executive
Management Committee Members one year prior to retirement date Policy Committee
Members or SVP nine months prior to retirement date All other Vice Presidents
six months prior to retirement date For purposes of the Annual Plan, in no event
can a retirement occur prior to the officer attaining age 55 at the time of
separation. Annual Plan Payout: (Unmodified Plan Percentage * Role Adjustment
Factor * Service Adjustment Factor * Retirement Notice Adjustment Factor) *
Salary Disability: Disability is determined by the Eligible Officer becoming
eligible to receive disability benefits under the Company’s applicable long-term
disability program. Eligible Officer: Officers holding titles of Vice President,
Senior Vice President, Executive Vice President or President for Employers
Mutual Casualty Company on or before December 31st of the Plan Year who are not
otherwise eligible for a separate bonus plan, as well as retiring officers (or
those experiencing death or Disability) holding the title of Vice President,
Senior Vice President, Executive Vice President or President for Employers
Mutual Casualty Company during the Plan Year. Executive Management Committee:
EMC President and CEO, EMC EVP/COO, EMC EVP for Corporate Development, EMC EVP
Finance and Analytics, SVP Branch Operations. Individual Plan Percentage: The
percentage applied to the officer’s Salary calculated by Unmodified Plan
Percentage * Role Adjustment Factor * Service Adjustment Factor * Retirement
Notice Adjustment Factor. This percentage yields the gross payment which is
subject to all applicable taxes, withholdings, and deductions. Plan Year: The
calendar year for the Annual Plan commencing on January 1st and ending on
December 31st. Retirement Notice Adjustment Factor: A factor of 1.0 unless
Adequate Retirement Notice was not received. Lack of Adequate Retirement Notice
will generate a .50 factor. Role Adjustment Factor: Provides distinction among
individual Eligible Officers based on title and service on either the Policy
Committee or Executive Management Committee as of December 31st of the Annual
Bonus Plan Year. Role or title Adjustment Factor President 1.3 Executive
Management Committee Members 1.2 Policy Committee Members or Sr. VP 1.1 All
other Vice Presidents 1.0 Salary: Officer's annual salary as shown in Workday as
of December 15th of the Plan Year. For a retiring officer (or one experiencing
death or Disability), salary shall be the annual salary shown in Workday as of
the date of retirement (or death or Disability).



--------------------------------------------------------------------------------



 
[exhibit1023006.jpg]
Service Adjustment Factor: Provides the proportion of time, during the bonus
plan year, that an officer was eligible for the Annual Plan. This is a
calculated factor expressed as Number of Days as an Eligible Officer during Plan
Year/365. The result will be 1.0 except in those cases where an employee became
an Eligible Officer during the Plan Year or where Eligible Officer retired, died
or became disabled. Senior Executive Compensation Committee: Select members of
either the EMCC Board of Directors or EMCI Board of Directors providing
governance and oversight of executive compensation and stock award
administration. Surplus Base Bonus Percentage: A percentage that will reflect
the contribution of the surplus component if the Surplus Goal and Surplus Result
are identical. Surplus Contribution: Surplus Base Bonus Percentage + ((Surplus
Result - Surplus Goal) X Surplus Performance Factor) Surplus Goal: This Surplus
growth goal is established by the Executive Management Committee at the
beginning of the year. The Senior Executive Compensation Committee must approve
the surplus growth goal each Plan Year as it relates to the calculation of the
Annual Plan. Surplus Performance Factor: The multiplier used to increase or
decrease the Surplus Contribution for every point the Surplus Result is above or
below the Surplus Goal. Surplus Result: The one-year percentage change in
policyholder's surplus for the company on a consolidated basis. The source data
for this calculation can be found in the current year consolidated financial
statement. It is calculated by dividing Surplus as regards policyholders,
December 31 current year (page 4, column 1, line 39) by Surplus as regards
policyholders, December 31 prior year (page 4, column 1, line 21) and
subtracting one. TCR Base Bonus Percentage: A percentage that will reflect the
contribution of the Trade combined ratio component if the TCR Goal and TCR
Result are identical. TCR Contribution: TCR Base Bonus Percentage + ((TCR Goal -
TCR Result) X TCR Performance Factor) TCR Goal: This Trade Combined Ratio is
established by the Executive Management Committee at the beginning of the year
and sent out as a companywide message for the Contingent Salary Plan Threshold.
The Senior Executive Compensation Committee must approve the trade combined
ratio goal each Plan Year as it relates to the calculation of the Annual Plan.
TCR Performance Factor: The multiplier used to increase or decrease the TCR
Contribution for every point the TCR Result is above or below the TCR Goal. TCR
Result: The calculated trade combined ratio result for the company on a
consolidated basis. The TCR can be found in the supplement to the financial
statement. The supplement provides the final TCR, but a detailed calculation can
be determined from the consolidated annual statement by calculating two ratios
and adding them together. The first ratio is calculated by adding the amounts
for Losses incurred (page 4, column 1, line 2), Loss adjustment expenses
incurred (page 4, column 1, line 3), and Dividends to policyholders (page 4,
column 1, line 17) together, and dividing the total by Premiums earned in the
current year (page 4, column 1, line 1). The second ratio is calculated by
dividing other Underwriting expenses incurred (page 4, column 1, line 4) by
Total net premiums written (page 8, column 6, line 35). The TCR Result is the
sum of these two ratios. Unmodified Plan Percentage: The addition of the TCR
Contribution, Surplus Contribution and WP Contribution. WP Result: The one-year
percentage change in written premium for the company on a consolidated basis.
This number is published in the supplement to the financial statement. It can be
calculated from the consolidated annual statement by dividing Total net premiums
written in the current year (page 8, column 6, line 35 from the current year
statement) by Total net premiums written in the prior year (page 8, column 6,
line 35 from the prior year statement) and subtracting one.



--------------------------------------------------------------------------------



 
[exhibit1023007.jpg]
WP Base Bonus Percentage: A percentage that will reflect the contribution of the
Written Premium component if the WP Corporate Goal and WP Result are identical.
WP Goal: This Written Premium growth goal is established by the Executive
Management Committee at the beginning of the year. The Senior Executive
Compensation Committee must approve the written premium growth goal each Plan
Year as it relates to the calculation of the Annual Plan. Written Premium
Contribution: WP Base Bonus Percentage + ((WP Result - WP Goal) X WP Performance
Factor) WP Performance Factor: The multiplier used to increase or decrease the
WP Contribution for every point the WP Result is above or below the WP Goal.



--------------------------------------------------------------------------------



 
[exhibit1023008.jpg]
CLAWBACK PROVISION EMPLOYERS MUTUAL CASUALTY COMPANY POLICY FOR RECOVERY OF
ERRONEOUSLY AWARDED INCENTIVE-BASED COMPENSATION Executive officers (as defined
below) of Employers Mutual Casualty Company (the “Company”) may be required to
repay previously awarded incentive-based compensation to the Company in certain
circumstances and to the extent required under applicable law. For incentive
compensation performance periods in progress as of the adoption of this policy
and paid on or after January 1, 2015, the statement of terms and conditions
accompanying any incentive-based compensation award made by the Company shall
include a provision incorporating the requirements of this policy. To the extent
there is a determination made that the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company with any
financial reporting requirements, the Compensation Committee of the Company’s
Board of Directors and the Compensation Committee of EMC Insurance Group Inc.’s
Board of Directors (EMCI) (collectively referred to as the Compensation
Committees) will determine whether, and to what extent, recovery of any
incentive-based compensation previously paid is appropriate based on the facts
and circumstances involved. If it is determined that a recovery is appropriate,
the Compensation Committees shall direct that the Company recover that portion
of any incentive-based compensation (whether in the form of cash or equity, if
applicable) paid to current and former executive officers during the 36-month
period preceding the date the Company is required to issue the accounting
restatement that is in excess of what would have been paid to the executive
officers under the accounting restatement. The amount to be recovered from the
executive officers based on an accounting restatement shall be the amount by
which the affected incentive-based compensation exceeded the amount that would
have been payable to such executive officers had the accounting statements
initially been issued as restated; provided, however, the Compensation
Committees reserve the authority to recover different amounts from different
executive officers on such bases as they shall deem appropriate, such as in the
case of an executive officer’s misconduct that contributes to the need for the
accounting restatement. The Compensation Committees shall determine, subject to
applicable law, whether the Company shall effect such recovery of
incentive-based compensation (i) by seeking recovery from the executive officer;
(ii) by reducing the amount that would otherwise be payable to the executive
officer under any compensatory plan, program or arrangement maintained by the
Company; (iii) by withholding payment of future increases in compensation
(including the payment of any discretionary bonus amount); or (iv) by any
combination of the foregoing. For purposes of this policy, the term “executive
officers” means those persons who received incentive-based compensation under
the Company’s Senior Executive Compensation Bonus Program, Senior Executive Long
Term Incentive Plan, or the incentive-based compensation plans applicable to the
Company’s Bond Manager and the President of EMC Reinsurance Company. The term
“incentive-based compensation” means, as applicable, cash or equity compensation
paid under any of the above mentioned plans, the amount of which was determined
in whole, or in part, upon specific performance-based goals relating to the
financial results of EMC Insurance Companies, or its individual operating
segments. The remedies outlined herein are in addition to, and not in lieu of,
any action deemed necessary by the Compensation Committees, the Company’s Board
of Directors, EMCI’s Board of Directors, or the Company (up to and including
termination of employment), and any legal rights available to the Company to
recover incentive-based compensation, and any action imposed by law enforcement
agencies, regulators, or other authorities.



--------------------------------------------------------------------------------



 